Endicott, J.
The surrounding circumstances, and the conduct of the plaintiff at the time she stepped into the hole in the sidewalk, were fully disclosed by the evidence. It cannot be said to appear conclusively that she was careless, because she failed to keep her eyes constantly upon the sidewalk before her. Whether she was in the exercise of that due care which persons of common prudence would exercise under like circumstances, was properly submitted to the jury. Mayo v. Boston & Maine Railroad, 104 Mass. 137. French v. Taunton Branch Railroad, 116 Mass. 537. Hill v. Seekonk, 119 Mass. 85. Hunt v. Salem, ante, 294. Exceptions overruled.